Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Young et al. (U.S. 2020/0141196A1).
Regarding claim 1, Young et al. disclose a connector (302, see figs. 3A,B-7) configured to couple a first annular member (310) to a second annular member (312, see figs. 3A,B and 5), comprising: a rotatable plate (306, refer to para 0050); 
a plurality of lock segments (308, see figs. 4A, 4B); and a coupling assembly (402) configured to couple the rotatable plate (306) to the plurality of lock segments (308), such that rotation of the rotatable plate (306) in a circumferential direction drives the plurality of lock segments (308) along a radial axis to adjust the connector (302; refer to para 0050-0053) between an unlocked configuration (see fig. 4B) and a locked configuration (see fig. 4A), 
wherein the plurality of lock segments (308) are configured to be separated from one another by circumferentially-extending gaps while the connector is in the unlocked configuration (see fig. 4B), and the plurality of lock segments (308) are configured to contact one another while the connector is in the locked configuration (see fig. 4A).  
Regarding claim 20, Young et al. disclose a method of coupling a connector (302, see figs. 3A,B-7) to a first annular member (310) of a drilling and/or production system (para 0005; the connector is implemented in fracking operations which is part of a production system), comprising: operating a drive system (408; see figs. 4A, 4B) to rotate a rotatable plate (306; refer to para 0050 and 0053) in a circumferential direction to thereby drive a plurality of lock segments (308, see figs. 4A, 4B) along a radial axis via a coupling assembly (402) of the connector (302) that couples the rotatable plate (306) to the plurality of lock segments (308; see figs. 4A, B and refer to para 0050-0054); and 
adjusting the connector (302) between an unlocked configuration (see fig. 4B) and a locked configuration (see fig. 4A), 5wherein the plurality of lock segments (308) are configured to be separated from one another by circumferentially-extending gaps while the connector is in the unlocked configuration (see fig. 4B), and the plurality of lock segments (308) are configured to contact one another while the connector is in the locked configuration (see fig. 4A).
Claims 13 and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rahim (U.S. 10,858,901B1).
Regarding claim 13, Rahim discloses a system (see figs. 1, 11 and 12), comprising: a connector (18, see figs. 1, 11, and 12; refer to col. 8 lines 3-22) configured to couple a first annular member (12) to a second annular member (14), wherein the connector (18) comprises: a rotatable plate (60; refer to col. 8 lines 15-22; also see rotation of 60 in figs. 11-12 actuated by piston 110 pressing against 114); a plurality of lock segments (36, 58); and a cam lock assembly (102, 118, 106; refer to col. 10 lines 27-31) comprising a plurality of grooves (fig. 13: where 118 meets 102) and a plurality of protrusions (106) configured to engage and to follow the plurality of grooves during rotation of the rotatable plate (60) in a circumferential direction (see figs. 11-12; refer to col. 10 lines 27-37), thereby enabling the rotation of the rotatable plate (60) in the circumferential direction to drive the plurality of lock segments (36, 58) along a radial axis (see figs. 11-12) to adjust the connector between an unlocked configuration (see fig. 12) and a locked configuration (see fig. 11 and refer to col. 8 lines 9-22, col. 10 lines 27-46, and col. 10 line 61-col. 11 line 15),
wherein the plurality of grooves (fig. 13: where 118 meets 102) are formed in the rotatable plate (60), and the plurality of protrusions (106) extend from the plurality of lock segments (36, 58; see figs. 11-12).
Regarding claim 16, Rahim discloses wherein each protrusion (106) of the plurality of protrusions is positioned proximate to a respective first end portion (see fig. 12 above) of a Page 19 of 21IS19.0822-US-NP respective groove (fig. 13: where 118 meets 102) of the plurality of grooves while the connector is in the unlocked configuration (see fig. 12 showing 106 at an end of 102) and is positioned proximate to a respective second end portion (see fig. 12 below) of the respective groove of the plurality of grooves while the connector is in the locked configuration (see fig. 11 showing 106 in the opposite end of 102 that is shown in fig. 12).  
Regarding claim 17, Rahim discloses wherein a first protrusion (106) of the plurality of protrusions extends from a first lock segment (36, 58)of the plurality of lock segments (see fig. 11), a second protrusion (106) of the plurality of protrusions extends from a second lock segment (36, 58) of the plurality of lock segments (see figs. 11-12), the first protrusion (106) is configured to engage and to follow a first groove (fig. 13: where 118 meets 102) of the plurality of grooves, and the second protrusion (106) is configured to engage and to follow a second groove (fig. 13: where 118 meets 102) of the plurality of grooves (see figs. 11-13).
Regarding claim 18, Rahim discloses comprising a drive system (38) configured to drive the rotation of the rotatable plate (60; refer to col. 8 lines 10-22; also see rotation of 60 in figs. 11-12 actuated by piston 110 pressing against 114).  
Regarding claim 19, Rahim discloses wherein the first annular member comprises a blowout preventer stack or a wellhead (see fig. 16 and col. 11 lines 32-42: bottom sub 14 is connected to wellhead 140 and the BOP not labeled).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-9, 11-12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rahim (U.S. 10,858,901B1), in view of Young et al. (U.S. 2020/0141196A1).
Regarding claim 1, Rahim discloses a connector (18, see figs. 1, 11, and 12; refer to col. 8 lines 3-22) configured to couple a first annular member (12) to a second annular member (14), comprising: a rotatable plate (60; refer to col. 8 lines 15-22; also see rotation of 60 in figs. 11-12 actuated by piston 110 pressing against 114); a plurality of lock segments (58); and a coupling assembly (36, 106) configured to couple the rotatable plate (60) to the plurality of lock segments (58; refer to col. 10 lines 27-37), such that rotation of the rotatable plate (60) in a circumferential direction (see figs. 11-12) drives the plurality of lock segments (58) along a radial axis (see figs. 11-12) to adjust the connector (18) between an unlocked configuration (see fig. 12) and a locked configuration (see fig. 11 and refer to col. 8 lines 9-22 and col. 10 lines 27-46); 
wherein the plurality of lock segments (58) are configured to be separated from one another by circumferentially-extending gaps while the connector is in the unlocked configuration (see fig. 12). 
However, Rahim fails to disclose the plurality of lock segments are configured to contact one another while the connector is in the locked configuration.
Young et al. teach, in the same filed of endeavor, a connector (302, see figs. 3A,B-7) configured to couple a first annular member (310) to a second annular member (312, see figs. 3A,B and 5), comprising: a rotatable plate (306, refer to para 0050); 
a plurality of lock segments (308, see figs. 4A, 4B); wherein the plurality of lock segments (308) are configured to be separated from one another by circumferentially-extending gaps while the connector is in the unlocked configuration (see fig. 4B), and the plurality of lock segments (308) are configured to contact one another while the connector is in the locked configuration (see fig. 4A).  
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the log segments assembly of Rahim such that the plurality of lock segments are configured to contact one another while the connector is in the locked configuration, as taught by Young et al. so that the lock segments radially support each other when enclosing the first and second annular members. 
Regarding claim 3, the combination of Rahim and Young et al. teach all the features of this claim as applied to claim 1 above; Rahim further discloses wherein the coupling assembly comprises a plurality of grooves (fig. 13: where 118 meets 102) and a plurality of protrusions (106) configured to engage the plurality of grooves and to follow the plurality of grooves during rotation of the rotatable plate (60; refer to col. 10 line 61-col. 11 line 15).  
Regarding claim 7, the combination of Rahim and Young et al. teach all the features of this claim as applied to claim 3 above; Rahim further discloses wherein each protrusion (106) of the plurality of protrusions is positioned proximate to a respective first end portion (see fig. 12 below) of a respective groove (fig. 13: where 118 meets 102) of the plurality of grooves while the connector (18) is in the unlocked configuration (see fig. 12 showing 106 at an end of 102) and is positioned proximate to a respective second end portion (see fig. 12 below) of the respective groove of the plurality of grooves while the connector is in the locked configuration (see fig. 11 showing 106 in the opposite end of 102 that is shown in fig. 12).  

    PNG
    media_image1.png
    721
    845
    media_image1.png
    Greyscale

Regarding claim 8, the combination of Rahim and Young et al. teach all the features of this claim as applied to claim 7 above; Rahim further discloses wherein the respective first end portion of the respective groove is positioned at a first radial position and the respective second end portion of the respective groove is positioned at a second radial position that is radially-inward of the first radial position (see fig. 12 above).  
Regarding claim 9, the combination of Rahim and Young et al. teach all the features of this claim as applied to claim 3 above; Rahim further discloses wherein each groove of the plurality of grooves comprises a curved cross-sectional shape (see fig. 13).   
Regarding claim 11, the combination of Rahim and Young et al. teach all the features of this claim as applied to claim 1 above; Rahim further discloses wherein the first annular member comprises a blowout preventer stack, or a wellhead (see fig. 16 and col. 11 lines 32-42: bottom sub 14 is connected to wellhead 140 and the BOP not labeled).  
Regarding claim 12, the combination of Rahim and Young et al. teach all the features of this claim as applied to claim 1 above; Rahim further discloses wherein the coupling assembly comprises a plurality of crank arms (see fig. 7 below), wherein each crank arm of the plurality of crank arms comprises a respective first end portion (see fig. 7 below) pivotally coupled to the rotatable plate (60) and a respective second end portion (see fig. 7 below) pivotally coupled to one lock segment (58) of the plurality of lock segments (see fig. 7).  

    PNG
    media_image2.png
    555
    811
    media_image2.png
    Greyscale

Regarding claim 20, Rahim discloses a method of coupling a connector (18, see figs. 1, 11, and 12; refer to col. 8 lines 3-22) to a first annular member (12) of a production system (see fig. 16), comprising: operating a drive system (38) to rotate a rotatable plate (60; refer to col. 8 lines 10-22; also see rotation of 60 in figs. 11-12 actuated by piston 110 pressing against 114) in a circumferential direction (see figs. 11-12) to thereby drive a plurality of lock segments (58) along a radial axis (see figs. 11-12) via a coupling assembly (36, 106) of the connector that couples the rotatable plate (60) to the plurality of lock segments (58; refer to col. 8 lines 9-22, col. 10 lines 27-46, and col 10. Line 61-col. 11 line 15); adjusting the connector (18) between an unlocked configuration and a locked configuration (see figs. 11 and 12); 
wherein the plurality of lock segments (58) are configured to be separated from one another by circumferentially-extending gaps while the connector is in the unlocked configuration (see fig. 12). 
However, Rahim fails to disclose the plurality of lock segments are configured to contact one another while the connector is in the locked configuration.
Young et al. teach, in the same filed of endeavor, a connector (302, see figs. 3A,B-7) configured to couple a first annular member (310) to a second annular member (312, see figs. 3A,B and 5), comprising: a rotatable plate (306, refer to para 0050); 
a plurality of lock segments (308, see figs. 4A, 4B); wherein the plurality of lock segments (308) are configured to be separated from one another by circumferentially-extending gaps while the connector is in the unlocked configuration (see fig. 4B), and the plurality of lock segments (308) are configured to contact one another while the connector is in the locked configuration (see fig. 4A).  
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the log segments assembly of Rahim such that the plurality of lock segments are configured to contact one another while the connector is in the locked configuration, as taught by Young et al. so that the lock segments radially support each other when enclosing the first and second annular members. 
Allowable Subject Matter
Claims 2, 4-6, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 20 have been considered but are moot because the new ground of rejection does not rely on at least one reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See the rejection of claims 1 and 20 in view of Young et al. (U.S. 2020/0141196A1) above.
Regarding claim 13, examiner has now called the lock segments (36 and 58; see figs. 11-12). In view of this new interpretation, Rahim now discloses the plurality of grooves (fig. 13: where 118 meets 102) are formed in the rotatable plate (60), and the plurality of protrusions (106) extend from the plurality of lock segments (36, 58; see figs. 11-12).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
/YANICK A AKARAGWE/Examiner, Art Unit 3672